DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganong et al. (US 2016/0292494) in view of Zhai et al. (US 2019/0095465).

Regarding claim 1, Ganong teaches a method, comprising:
receiving, by a processor, an image (see para. 0284, 0288, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information); 
analyzing, by the processor, the image to obtain facial features (see para. 0284, 0288, where Ganong discusses image contextual related metadata associated with facial images of persons);
 (see para. 0284, 0288, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information);
generating, by the processor, a vector comprising a facial feature class of the facial features and contextual feature classes of the contextual information (see figure 5, para. 0284, 0288, 0292, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information and related class of the facial image);
accessing, by the processor, dynamic contextual information stored in dynamic contextual information databases to update dynamic contextual information of the contextual feature classes for a respective vector of each image of a plurality of images in a database in response to a request to perform a facial recognition process, wherein the dynamic contextual information comprises calendar information and access event data (see figure 5, para. 0284, 0288, 0292, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information; see para. 0292-0294, where Ganong discusses using the calendar and location event data to properly perform facial recognition).
Ganong does not expressly teach comparing, by the processor, the vector with the respective vector of each image of the plurality of images in the database that are updated; and detecting, by the processor, a matching image from the plurality of images in the database based on a highest score calculated from each matching feature between the vector and the respective vector of the matching image.
However, Zhai teaches comparing, by the processor, the vector with the respective vector of each image of the plurality of images in the database that are updated (see para. 0044-0045, where Zhai discusses facial detection; see para. 0047, 0050, where Zhai discusses forming object vectors based on object features); and
 (see figure 3, figure 4, para. 0035, 0047, 0058-0059, where Zhai discusses comparing object vectors with stored vectors, calculating similarity scores, and determining the highest similarity score).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong with Zhai to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform facial image recognition.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong, while the teaching of Zhai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting different facial features to have sufficient data to perform proper facial recognition.  The Ganong and Zhai systems perform image object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


(see figure 5, para. 0284, 0288, 0292, where Ganong discusses image contextual related metadata including date taken, camera type, location coordinates, and event information; see para. 0292-0294, where Ganong discusses using the calendar and location event data to properly perform facial recognition).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong with Zhai to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform facial image recognition.

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable storage medium with facial image database and contextual database.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding apparatus with facial image database and contextual database.

s 2, 4-7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ganong et al. (US 2016/0292494) in view of Zhai et al. (US 2019/0095465) in view of Petrou et al. (US 2011/0038512).

Regarding claim 2, Ganong and Zhai do not expressly teach comparing comprises: filtering, by the processor, a plurality of images in a database into a subset of the plurality of images based on the contextual feature classes; and performing, by the processor, the facial recognition based on the facial feature class.
However, Petrou teaches comparing comprises: filtering, by the processor, a plurality of images in a database into a subset of the plurality of images based on the contextual feature classes (see para. 0034, 0048, 0097, where Petrou discusses filtering images based on features); and performing, by the processor, the facial recognition based on the facial feature class (see para. 0034, where Petrou discusses facial recognition).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, in order 

Regarding claim 4, Ganong and Zhai do not expressly teach further comprising: updating, by the processor, at least one contextual feature class of the contextual feature classes that contain dynamic contextual features.  However, Petrou teaches further comprising: updating, by the processor, at least one contextual feature class of the contextual feature classes that contain dynamic contextual features (see para. 0166, 0182, 0188, where Petrou discusses updating dynamic features such as hair and location). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, in order 

Regarding claim 5, Ganong and Zhai do not expressly teach wherein the comparing further comprises: applying, by the processor, a first weight value to the facial feature class and a second weight value to the contextual feature classes.  However, Petrou teaches wherein the comparing further comprises: applying, by the processor, a first weight value to the facial feature class and a second weight value to the contextual feature classes (see figure 18C, where Petrou discusses weights given to different features).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, in order 

Regarding claim 6, Ganong and Zhai do not expressly teach teaches comparing comprises: performing, by the processor, an iterative process, wherein a contextual feature class of the contextual feature classes is added, or removed, for each iteration based on feedback from a previous iteration.  However, Petrou teaches comparing comprises: performing, by the processor, an iterative process, wherein a contextual feature class of the contextual feature classes is added, or removed, for each iteration based on feedback from a previous iteration (see para. 0166, 0182, 0188, where Petrou discusses updating dynamic features such as hair and location).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching 

Regarding claim 7, Ganong and Zhai do not expressly teach comprising: receiving, by the processor, a second image; obtaining, by the processor, body features from the second image; and generating, by the processor, a body feature class in the vector.  However, Petrou teaches comprising: receiving, by the processor, a second image; obtaining, by the processor, body features from the second image; and generating, by the processor, a body feature class in the vector (see para. 0182, where Petrou discusses body features such as hair and clothing).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching 

Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable storage medium.

Regarding claim 11, Ganong and Zhai do not expressly teach wherein an image of the subset of the plurality of images that matches the facial image is removed from the subset of the plurality of images for a subsequent performance of the facial recognition on a subsequent facial image.  However, Petrou teaches wherein an image of the subset of the plurality of images that matches the facial image is removed from the subset of the plurality of images for a subsequent performance of the facial recognition on a subsequent facial image (see para. 0097, where Petrou discusses filtering facial images based on features). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Petrou to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to .


14 is rejected under 35 U.S.C. 103 as being unpatentable over Ganong et al. (US 2016/0292494) in view of Zhai et al. (US 2019/0095465) in view of Ming et al. (US 2016/0328601).

Regarding claim 14, Ganong and Zhai do not expressly disclose wherein the camera comprises a red, green, blue (RGB) camera.  However, Ming teaches wherein the camera comprises a red, green, blue (RGB) camera (see para. 0236, where Ming discusses a RGB camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Ming to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection using a color camera that captures images and extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching of Ming continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a color camera to capture different facial features to have sufficient data to perform proper facial recognition.  The Ganong, Zhai, and Ming systems perform image object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganong et al. (US 2016/0292494) in view of Zhai et al. (US 2019/0095465) in view of Polzin et al. (US 2010/0303289).

Regarding claim 15, Ganong and Zhai do not expressly teach further comprising: a second camera comprising a depth sensing camera to capture a whole body image, wherein the whole body image is analyzed by the processor to obtain body features and generate a body feature class in the vector.  However, Polzin teaches further comprising: a second camera comprising a depth sensing camera to capture a whole body image (see para. 0088, where Polzin discusses a depth camera); wherein the whole body image is analyzed by the processor to obtain body features and generate a body feature class in the vector (see figure 9, para. 0104, 0106, where Polzin discusses a detecting a human body).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ganong and Zhai with Polzin to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ganong and Zhai in this manner in order to improve facial image detection by capturing the entire body of a person and extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ganong and Zhai, while the teaching of Polzin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663